Exhibit 10.2

 

Security Agreement

Date:     August 31, 2020

 

Debtor: Spine Injury Solutions, Inc., a Delaware corporation

 

Debtor's Mailing Address:

 

5151 Mitchelldale, Suite A2

Houston, Texas 77092

 

Secured Party: Peter Dalrymple

 

Secured Party's Mailing Address:

 

13451 Belhaven Dr.

Houston, Texas 77069

 

Collateral:

 

 

(a)

Accounts Receivables. All of Debtor's interest in all of its Accounts
Receivables. “Accounts Receivables” means all “accounts”, “instruments”,
“documents”, (including “payment intangibles”) (as each such term is defined in
the UCC) and other obligations owed to the Debtor of any kind, now or hereafter
existing, whether or not arising out of or in connection with the sale or lease
of goods or the rendering of services, and whether or not evidenced by a written
agreement, and all rights now or hereafter existing in and to all other
contracts including support agreements (as such term is defined in the Uniform
Commercial Code of Texas) (all such written or unwritten agreements and other
contracts, including all support agreements), securing or otherwise relating to
any such accounts, instruments, documents or other obligations.

 

 

(b)

Pledged Securities. Subject to the terms of this Agreement, Debtor hereby
pledges and delivers to the Secured Party, and hereby grants to the Secured
Party, a lien on and security interest in and to (i) all of Debtor’s rights,
titles, interests and privileges in and with respect to the Pledged Securities,
whether now owned or hereafter acquired, including, without limitation: (a) the
Pledged Securities; (b) all certificates or instruments representing Pledged
Securities and all proceeds, income and profits thereon, and all interest,
dividends and other payments, property, revenues, and distributions with respect
thereto; (c) all proceeds received or receivable by Debtor in cash, stock or
otherwise, from any recapitalization, reclassification, merger, dissolution,
liquidation or other termination of the existence of Quad Video Halo, Inc.
relating to the Pledged Securities. “Pledged Securities” means 100% of the
issued and outstanding common stock of Quad Video Halo, Inc., a Texas
corporation and wholly-owned subsidiary of Debtor.

 

 

Security Agreement – Page 1

--------------------------------------------------------------------------------

 

 

Obligation(s):

 

 

(a)

Secured Promissory Note (the “Note”):

 

 

Date:

August 31, 2020

       

Original principal amount:

$610,000.00

       

Borrower (Debtor):

Spine Injury Solutions, Inc.

       

Lender (Secured Party):

Peter Dalrymple

       

Maturity date:

August 31, 2021

       

Terms of Payment:

As provided in the Note.

 

(b)     Other debt:      The security interest also secures all other present
and future debts and liabilities of Debtor to Secured Party.

 

Debtor's Representations Concerning Debtor and Locations:

 

Debtor's state of organization is Delaware; Debtor's name, as shown in its
organizational documents, as amended, is exactly as set forth above.

 

Debtor's records concerning the Collateral are located at 5151 Mitchelldale,
Suite A2, Houston, Texas 77092.

 

Debtor grants to Secured Party a security interest in the Collateral and all its
proceeds to secure the Obligation and all renewals, modifications, and
extensions of the Obligation. Upon payment of all Obligations by Debtor, then
Secured Party shall take all steps necessary to release the Collateral. Debtor
authorizes Secured Party to file a financing statement describing the
Collateral.

 

A.     Debtor represents and warrants the following:

 

1.     No financing statement covering the Collateral is filed in any public
office (other than as may be on file for benefit of Secured Party).

 

2.     Debtor owns the Collateral and has the authority to grant this security
interest, free from any setoff, claim, restriction, security interest, or
encumbrance except liens for taxes not yet due.

 

3.     All information about Debtor's financial condition is or will be accurate
when provided to Secured Party.

 

4.     Each account and chattel paper in the Collateral is and will be the
valid, legally enforceable obligation of a third-party account debtor or
obligor.

 

 

Security Agreement – Page 2

--------------------------------------------------------------------------------

 

 

5.     If any Collateral or proceeds include obligations of third parties to
Debtor, the transactions creating those obligations conform and will conform in
all respects to applicable state and federal consumer credit law.

 

B.     Debtor agrees to-

 

1.     Defend the Collateral against all claims adverse to Secured Party's
interest; pay all taxes imposed on the Collateral; keep the Collateral free from
liens, except for liens in favor of Secured Party or for taxes not yet due; and
keep the Collateral in Debtor's possession and ownership except as otherwise
provided in this agreement.

 

2.     Pay all Secured Party's expenses, including reasonable attorney's fees
and legal expenses, incurred to (a) obtain, preserve, perfect, defend, and
enforce this agreement; (b) retake, hold, prepare for disposition, dispose,
collect, or enforce the Collateral; and (c) collect or enforce the Obligation.

 

3.     Sign and deliver to Secured Party any documents or instruments that
Secured Party considers necessary to obtain, maintain, and perfect this security
interest in the Collateral.

 

4.     Notify Secured Party immediately of any event of default and of any
material change (a) in the Collateral, (b) in Debtor's mailing address, (c) in
the location of any Collateral, (d) in any other representation or warranty in
this agreement, and (e) that may affect this security interest, and of any
change (f) in Debtor's name and (g) of any location set forth above to another
state.

 

5.     Use the Collateral primarily according to the stated classification.

 

6.     Maintain accurate records of the Collateral at the address set forth
above, furnish Secured Party any requested information related to the
Collateral; and permit Secured Party to inspect and copy all records relating to
the Collateral.

 

7.     Preserve the liability of all obligors on the Collateral and preserve the
priority of all security for the Collateral.

 

8.     Preserve the Collateral for the benefit of Secured Party and shall: (a)
preserve all beneficial contract rights in connection therewith, to the extent
commercially reasonable, and (b) in conjunction with and at the direction of
Secured Party, take commercially reasonable steps to collect all accounts in
connection with the Collateral.

 

C.     Debtor agrees not to-

 

1.     Sell, transfer, or encumber any of the Collateral, except in the ordinary
course of Debtor's business.

 

2.     Change its name or jurisdiction of organization, merge or consolidate
with any person, or convert to a different entity without notifying Secured
Party in advance and taking action to continue the perfected status of the
security interest in the Collateral.

 

 

Security Agreement – Page 3

--------------------------------------------------------------------------------

 

 

3.     Change the state in which Debtor's place of business (or chief executive
office if Debtor has more than one place of business) is located, change its
name, or convert to a different entity without notifying Secured Party in
advance and taking action to continue the perfected status of the security
interest in the Collateral.

 

D.     Default and Remedies

 

1.     A default exists if -

 

a.     Debtor fails to timely pay or perform any obligation or covenant in any
written agreement between Secured Party and Debtor;

 

b.     any warranty, covenant, or representation in this agreement or in any
other written agreement between Secured Party and Debtor is materially false
when made;

 

c.     a receiver is appointed for Debtor or any Collateral;

 

d.     any Collateral is assigned for the benefit of creditors;

 

e.     a bankruptcy or insolvency proceeding is commenced by Debtor;

 

f.     a bankruptcy or insolvency proceeding is commenced against Debtor, and
the proceeding continues without dismissal for 60 days, the party against whom
the proceeding is commenced admits the material allegations of the petition
against it, or an order for relief is entered;

 

g.     Debtor is dissolved, begins to wind up its affairs, is authorized to
dissolve or wind up its affairs by its governing body or persons, or any event
occurs or condition exists that permits the dissolution or winding up of the
affairs of Debtor; or

 

h.     any Collateral is impaired by loss, theft, damage, levy and execution,
issuance of an official writ or order of seizure, or destruction, unless it is
promptly replaced with collateral of like kind and quality or restored to its
former condition.

 

2.     If a default exists that is not cured, Secured Party may -

 

a.     demand, collect, convert, redeem, settle, compromise, receipt for,
realize on, sue for, and adjust the Collateral either in Secured Party's or
Debtor's name, as Secured Party desires, or take control of any proceeds of the
Collateral and apply the proceeds against the Obligation;

 

b.     take possession of any Collateral not already in Secured Party's
possession, without demand or legal process, and for that purpose Debtor grants
Secured Party the right to enter any premises where the Collateral may be
located;

 

 

Security Agreement – Page 4

--------------------------------------------------------------------------------

 

 

c.     without taking possession, sell, lease, or otherwise dispose of the
Collateral at any public or private sale in accordance with the law;

 

d.     exercise any rights and remedies granted by law or this agreement;

 

e.     notify obligors on the Collateral to pay Secured Party directly and
enforce Debtor's rights against such obligors;

 

f.     as Debtor's agent, make any endorsements in Debtor's name and on Debtor's
behalf; and

 

g.     exercise and enforce all rights available to an owner of the Collateral.

 

3.     Foreclosure of this security interest by suit does not limit Secured
Party's remedies, including the right to sell the Collateral under the terms of
this agreement. Secured Party may exercise all remedies at the same or different
times, and no remedy is a defense to any other. Secured Party's rights and
remedies include all those granted by law and those specified in this agreement.

 

4.     Secured Party's delay in exercising, partial exercise of, or failure to
exercise any of its remedies or rights does not waive Secured Party's rights to
subsequently exercise those remedies or rights. Secured Party's waiver of any
default does not waive any other default by Debtor. Secured Party's waiver of
any right in this agreement or of any default is binding only if it is in
writing. Secured Party may remedy any default without waiving it.

 

5.     Secured Party has no obligation to prepare the Collateral for sale.

 

6.     Secured Party has no obligation to collect any of the Collateral and is
not liable for failure to collect any of the Collateral, for failure to preserve
any rights pertaining to the Collateral, or for any act or omission on the part
of Secured Party or Secured Party's officers, agents, or employees, except
willful misconduct.

 

7.     Secured Party has no obligation to satisfy the Obligation by attempting
to collect the Obligation from any other person liable for it. Secured Party may
release, modify, or waive any collateral provided by any other person to secure
any of the Obligation. If Secured Party attempts to collect the Obligation from
any other person liable for it or releases, modifies, or waives any collateral
provided by any other person, that will not affect Secured Party's rights
against Debtor. Debtor waives any right Debtor may have to require Secured Party
to pursue any third person for any of the Obligation.

 

8.     If Secured Party must comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral, such compliance
will not be considered to adversely affect the commercial reasonableness of a
sale of the Collateral.

 

9.     Secured Party may sell the Collateral without giving any warranties as to
the Collateral. Secured Party may specifically disclaim any warranties of title
or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of a sale of the Collateral.

 

 

Security Agreement – Page 5

--------------------------------------------------------------------------------

 

 

10.     If Secured Party sells any of the Collateral on credit, Debtor will be
credited only with payments actually made by the purchaser and received by
Secured Party for application to the indebtedness of the purchaser. If the
purchaser fails to pay for the Collateral, Secured Party may resell the
Collateral and Debtor will be credited with the proceeds of the sale.

 

11.     If Secured Party purchases any of the Collateral being sold, Secured
Party may pay for the Collateral by crediting the purchase price against the
Obligation.

 

12.     Secured Party has no obligation to marshal any assets in favor of Debtor
or against or in payment of the Note, or any other obligation owed to Secured
Party by Debtor or any other person.

 

13.     If the Collateral is sold after default, recitals in the bill of sale or
transfer will be prima facie evidence of their truth and all prerequisites to
the sale specified by this agreement and by law will be presumed satisfied.

 

E.     General

 

1.     Notice is reasonable if it is mailed, postage prepaid, to Debtor at
Debtor's Mailing Address at least ten days before any public sale or ten days
before the time when the Collateral may be otherwise disposed of without further
notice to Debtor.

 

2.     This security interest will neither affect nor be affected by any other
security for any of the Obligation. Neither extensions of any of the Obligation
nor releases of any of the Collateral will affect the priority or validity of
this security interest.

 

3.     This agreement binds, benefits, and may be enforced by the successors in
interest of Secured Party and will bind all persons who become bound as debtors
to this agreement. Assignment of any part of the Obligation and Secured Party's
delivery of any part of the Collateral will fully discharge Secured Party from
responsibility for that part of the Collateral. If such an assignment is made,
Debtor will render performance under this agreement to the assignee. Debtor
waives and will not assert against any assignee any claims, defenses, or setoffs
that Debtor could assert against Secured Party except defenses that cannot be
waived. All representations, warranties, and obligations are joint and several
as to each Debtor.

 

4.     This agreement may be amended only by an instrument in writing signed by
Secured Party and Debtor.

 

5.     The unenforceability of any provision of this agreement will not affect
the enforceability or validity of any other provision.

 

6.     This agreement will be construed according to Texas law, without regard
to choice-of-law rules in any jurisdiction. This agreement is to be performed in
Harris County, the county of Debtor's Mailing Address.

 

7.     Interest on the Obligation secured by this agreement will not exceed the
maximum

 

 

Security Agreement – Page 6

--------------------------------------------------------------------------------

 

 

amount of nonusurious interest that may be contracted for, taken, reserved,
charged, or received under law. Any interest in excess of that maximum amount
will be credited on the principal of the Obligation or, if that has been paid,
refunded. On any acceleration or required or permitted prepayment, any such
excess will be canceled automatically as of the acceleration or prepayment or,
if already paid, credited on the principal of the Obligation or, if the
principal of the Obligation has been paid, refunded. This provision overrides
any conflicting provisions in this and all other instruments concerning the
Obligation.

 

8.     When the context requires, singular nouns and pronouns include the
plural.

 

9.     Any term defined in sections 1.101 to 11.108 of the Texas Business and
Commerce Code and not defined in this agreement has the meaning given to the
term in the Code.

 

10.     The term Note includes all extensions and renewals of the Note.

 

11.     All notices, demands or other communications of any type required by
this agreement shall be in writing and the same shall be deemed to have been
given on the day it is delivered in person or by overnight courier to whom the
notice is given, or on the third day thereafter if placed in certified mail with
postage prepaid and addressed to the party at the address hereinabove specified.
The addresses for all purposes under this agreement and for all notices
hereunder shall be as hereinabove specified. Either party hereto may change the
address for notice specified above by giving the other party 10 days written
notice of such change of address.

 

[Signature page follows.]

 

 

 

Security Agreement – Page 7

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of August 31, 2020.

 

 

 

DEBTOR:

 

Spine Injury Solutions, Inc.

 

 

By:                        /s/ William F. Donovan CEO                           

William F. Donovan,

President and Chief Executive Officer

 

 

 

 

  THE STATE OF TEXAS §     §   COUNTY OF HARRIS §

 

 

This instrument was acknowledged before me on the 31st day of August, 2020, by
William F. Donovan, President and Chief Executive Officer of Spine Injury
Solutions, Inc., a Delaware corporation, on behalf of said corporation.

 

 

 

                       /s/ Sophia Lyons                               

Notary Public, State of Texas

 

 

 

 

Security Agreement – Page 8

--------------------------------------------------------------------------------

 

 

 

SECURED PARTY:

 

        /s/ Peter Dalrymple                                  

Peter Dalrymple

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Security Agreement – Page 9